Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on July 13, 2022.
Claims 1-3, 5, 7-9, 11, 13, 14, 16 and 18 have been amended.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. No. 2017/0374280) in view of Spiegel et al. (US Pub. No. 2020/0401617).
Claims 1, 4,  7, 10, 13 and 17: Chan discloses obtaining an image posted by a user in a social networking service; and storing, in a storage medium, at least one first image having the same feature as a feature of the image posted by the user among images. ([0019] In some embodiments, the image capture device 104 may be configured to access one or more programs, applications, and/or software that are accessible in the cloud, e.g., stored on one or more internet based servers. As such, a storage device or remote server may be implemented as one of the remote resources 102 using a variety of devices for storing electronic information. In an example embodiment, data stored in the storage device or remote server may include, but is not limited to, one or more user applications and/or data, including but not limited to, historical images, social media images, metadata related to the same, etc., and other data utilized by embodiments described herein. [0031] The image processing query will compare a current image obtained by the image capture device with one or more reference images (hereinafter “the reference set”). The process is an automated, digital processing of the current image (which can be a live image obtained by the image capture device, i.e., not a captured picture). The comparison between the reference set (e.g., reference images) and the current image is a comparison of one or more characteristics. The characteristics can include facial matching, positions matching, etc. If the current image does not match the reference set (within a predetermined threshold) then feedback is presented in real time to the user to adjust the camera and/or adjust some aspect of the subjects being captured. The feedback can include but is not limited to voice instruction, animated markers, and holograms. The user may be asked to correct a characteristic of the image (e.g., a position, facial expression, etc.) until the current image matches the reference set within a threshold. Once the threshold match is met, the image capture device can capture the desired image and can store the captured image. Further, in some embodiments, the system can tag or otherwise mark the captured image as a data point for the specific picture type, thus improving the learning of the system and/or improving the reference set.)
Chan discloses [0033] If the user likes the captured image, the system can save the image or image data related thereto into the reference set. A “like” by the user may be indicated by the user's actions, such as sharing the captured images on social networks, setting the image as the user's profile picture on a social site, emailing the image to others, etc. and/or gets multiple likes for a picture on social network or receives similar input from external persons (e.g., “social network criteria”).  The Examiner understands that enable to set an image as a user’s profile picture inherently requires that the user have an account with the social networking service.
Chan discloses servers at [0019] In some embodiments, the image capture device 104 may be configured to access one or more programs, applications, and/or software that are accessible in the cloud, e.g., stored on one or more internet based servers. As such, a storage device or remote server may be implemented as one of the remote resources 102 using a variety of devices for storing electronic information. In an example embodiment, data stored in the storage device or remote server may include, but is not limited to, one or more user applications and/or data, including but not limited to, historical images, social media images, metadata related to the same, etc., and other data utilized by embodiments described herein.
Chan discloses [0059] In still further embodiments, the image capture device can be configured on a movable device, such as a drone, a flying camera, a camera mounted on an autonomous vehicle or device, etc.) but does not explicitly discloses taken by a camera that is provided in a vehicle associated with the user and installed toward an outside of the vehicle.
Spiegel, however, discloses dashboard cameras ([0082] and [0083] In operation, a query video stream may be captured by a vehicle mounted camera. A significant mode of operation involves analyzing images in a query video stream to determine the closest match to a particular reference image, rather than the more traditional approach of finding which reference image best matches a query image. [0131] In another embodiment, processor 102 receives a query image captured by camera 103 located in or on a vehicle, or carried by a person or other user.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a vehicle mounted camera associated with a user, as disclosed by Spiegel in the system disclosed by Chan, for the motivation of providing a method of determining the geolocation of the user (or of the camera 103) based on the location best matching reference image. (Spiegel; [0130]).
Claims 2, 3, 8, 9, 14, 15 and 16:  Chan discloses selecting a second image. ([0058] In some embodiments, the system can allow for continuous shots in order to allow multiple choices for the user after the shots are taken. In such a configuration, the image capture device can provide feedback instruction to have the user make adjustments. Further, the system, when presenting the images from the continuous shots can recommend which one of the series of shots may be the closest to the user's typical or preferred favorite picture/position. Accordingly, systems as provided herein can tag or otherwise mark images indicating that the marked image captures a preferred picture type and/or is the best of a series of images that are marked as capturing a specific picture type. [0033] If the user likes the captured image, the system can save the image or image data related thereto into the reference set. A “like” by the user may be indicated by the user's actions, such as sharing the captured images on social networks, setting the image as the user's profile picture on a social site, emailing the image to others, etc. and/or gets multiple likes for a picture on social network or receives similar input from external persons (e.g., “social network criteria”). The stored captured images can be incorporated into the reference set. As such, a currently captured image may be used in the future to guide the user to capture more such images in the selected category. This may be especially useful in capturing single person ‘selfies’ or self-pictures. The “good” results of a captured image may be reproduced by assisting the user to take more similar pictures by prompting the user to achieve the same angles, distances, etc. that are most flattering to the user.).  Chan discloses capturing a plurality of images and allowing a user to select an image to share on social networking, therefore also disclosing sending an image to a user terminal upon request.
Claim 20:  Chan discloses transmitting the first image to a server. ([0019] In some embodiments, the image capture device 104 may be configured to access one or more programs, applications, and/or software that are accessible in the cloud, e.g., stored on one or more internet based servers. As such, a storage device or remote server may be implemented as one of the remote resources 102 using a variety of devices for storing electronic information. In an example embodiment, data stored in the storage device or remote server may include, but is not limited to, one or more user applications and/or data, including but not limited to, historical images, social media images, metadata related to the same, etc., and other data utilized by embodiments described herein. It is understood that the remote server or storage device may be implemented using memory contained on a remote resource 102 or that it may be a separate physical device, e.g., an internet server with cloud storage. The storage device remote resource 102 may be logically addressable as a consolidated data source across a distributed environment that includes the network 106. Information stored in the storage device may be retrieved and manipulated via the image capture device 104 and/or via another remote resource 102, e.g. a laptop or smartphone.)

Claims 5, 6, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Spiegel in view of Abichandani et al. (JP 2018010650A).
Claims 5, 6, 11, 12, 18 and 19:  Chan discloses social networking interactions with respect to images, including the number of times an image has been liked: [0033] If the user likes the captured image, the system can save the image or image data related thereto into the reference set. A “like” by the user may be indicated by the user's actions, such as sharing the captured images on social networks, setting the image as the user's profile picture on a social site, emailing the image to others, etc. and/or gets multiple likes for a picture on social network or receives similar input from external persons (e.g., “social network criteria”). The stored captured images can be incorporated into the reference set. As such, a currently captured image may be used in the future to guide the user to capture more such images in the selected category. This may be especially useful in capturing single person ‘selfies’ or self-pictures. The “good” results of a captured image may be reproduced by assisting the user to take more similar pictures by prompting the user to achieve the same angles, distances, etc. that are most flattering to the user.
Spiegel discloses machine learning for determining similarity. [0168] The first matching reference image may serve to limit the search for the second matching reference image. For example, the first matching reference image, which can be detected based on machine learning techniques.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included machine learning techniques, as disclosed by Spiegel in the system disclosed by Chan, for the motivation of providing a method of using the machine learning techniques described herein to restrict the specific geographical area (and therefore restricted to a limited number of reference images). (Spiegel; [0168]).
Chan does not disclose storing a similar image based on a predetermined popularity.
Abichandani, however, discloses tracking the interaction of the user of the social media website with the selected file; determining if the interaction with the selected file exceeds a popularity threshold; if the interaction exceeds the popularity threshold, sending a request to the computing device to upload the selected file at full or higher resolution; posting a file received at the full resolution or higher resolution to the social media website. (Claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included storing a similar image based on a predetermined popularity, as disclosed by Abichandani in the system disclosed by Chan/Spiegel, for the motivation of providing a method of reducing the amount of bandwidth associated with use of a social network. (Abichandani; Claim 4).

Response to Arguments
The Examiner has reviewed Applicant’s remarks, filed July 13, 2022 and makes note of the following from Chan: 
Chan discloses [0033] If the user likes the captured image, the system can save the image or image data related thereto into the reference set. A “like” by the user may be indicated by the user's actions, such as sharing the captured images on social networks, setting the image as the user's profile picture on a social site, emailing the image to others, etc. and/or gets multiple likes for a picture on social network or receives similar input from external persons (e.g., “social network criteria”).  The Examiner understands that enable to set an image as a user’s profile picture inherently requires that the user have an account with the social networking service.
Chan discloses servers at [0019] In some embodiments, the image capture device 104 may be configured to access one or more programs, applications, and/or software that are accessible in the cloud, e.g., stored on one or more internet based servers. As such, a storage device or remote server may be implemented as one of the remote resources 102 using a variety of devices for storing electronic information. In an example embodiment, data stored in the storage device or remote server may include, but is not limited to, one or more user applications and/or data, including but not limited to, historical images, social media images, metadata related to the same, etc., and other data utilized by embodiments described herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629